21 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Latchmie Narayan TOOLASPRASHAD, Defendant Appellant.
No. 93-7346.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 17, 1994.Decided:  March 14, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  Terrence W. Boyle, District Judge.  (CR-85-45, CA-91-64-CIV-3).
Latchmie Narayan Toolasprashad, appellant pro se.
Linda Kaye Teal, Office of the United States Attorney, Raleigh, North Carolina, for appellee.
E.D.N.C.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant filed a letter in the district court which was construed as a notice of appeal and was forwarded to this Court.  Subsequently, the district court judge ordered that the letter be construed as a 28 U.S.C. Sec. 2255 (1988) motion and directed that the Defendant be served.  The record before this Court demonstrates that the district court has not acted on the Sec. 2255 motion.  Although Appellant failed to file an appellate brief, he has moved for the appointment of counsel.


2
We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we deny Appellant's motion for the appointment of counsel and dismiss the appeal as interlocutory so that Appellant may proceed in the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.